Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT ITEM 1 Name and Address of Company: YM BioSciences Inc. 5045 Orbitor Drive Building 11, Suite 400 Mississauga, OntarioL4W 4Y4 ITEM 2 Date of Material Change: January 17, 2008 ITEM 3 News Release: A press release was issued and disseminated through Canada Newswire on January 17, 2008. ITEM 4 Summary of Material Change: YM Biosciences provides an update on the AeroLEF clinical development program and reports that the FDA has informed YM that the Phase II Acute Pain Study of AeroLEF has been placed on clinical hold pending the examination of additional data. ITEM 5 Full Description of Material Change: Please see news release attached hereto as Schedule “A”. ITEM 6 Reliance on subsection 7.1(2) or 7.1(3) of National Instrument 51-102 N/A ITEM 7 Omitted Information: N/A ITEM 8 Executive Officer: David Allan Tel:905 629-9761 ITEM 9
